Decision reserved, case held, and matter remitted to Supreme Court, Niagara County, for appropriate findings in accordance with the following Memorandum: The trial court’s conclusion as to the amount it awarded for fair market value in this condemnation proceeding without findings of fact upon which that value was bottomed is inadequate and prevents intelligent appellate review. A trial court is required to “state the facts it deems essential” where there is trial by the court in nonjury cases (CPLR 4213, subd. [b]). This provision of the CPLR is applicable to a trial *900and decision by a court in condemnation (Condemnation Law, § 11). We have previously adverted to the necessity of such procedure in condemnation where there is trial by the court (Matter of City of Rochester [Genesee Crossroads], 32 A D 2d 731) and where a judgment is not supported by essential findings, the ease must be remitted to the trial court for proper findings (Nutone, Inc. v. Bouley Co., 38 A D 2d 670). (Appeal from judgment of Niagara Trial Term in condemnation action.) Present— Del Veeehio, J. P., Marsh, Moule, Cardamone and Henry, JJ.